Citation Nr: 0816396	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-21 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for any spine condition 
(claimed as scoliosis, severe spondylosis, stenosis and 
spondylolisthesis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, J.C., and L.Y.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 24, 1951 to 
May 28, 1951.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC).

In March 2008, the veteran's representative, on the veteran's 
behalf, submitted additional evidence with a waiver of 
initial RO consideration.  See 38 C.F.R. 
§ 20.1304 (2007).

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2008.  A 
transcript of that hearing is associated with the claims 
file.

In April 2008, for good cause shown, the Board advanced the 
veteran's case on the docket.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The medical evidence establishes that a spine condition 
existed prior to the veteran's period of military service.

2.  The medical evidence establishes that the veteran's 
preexisting spine condition increased in severity due to 
basic training exercises during his military service.


CONCLUSION OF LAW

A spine condition was aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced VA's duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its VCAA duty to assist the veteran in the 
development of the claim on appeal.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2007).

A preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  38 C.F.R. § 3.306(a) (2007).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, then the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

Analysis

According to the evidence of record, the veteran suffered 
from a spine condition prior to service.  In a November 2004 
statement, the veteran's private neurologist (Dr. D.J.S.) 
confirmed that the veteran had a congenital stenosis with 
scoliosis.

With respect to Hickson element (1), there is competent 
medical evidence that a spine condition currently exists.  
Private medical treatment records from Dr. D.J.S., dated most 
recently in January 2007 and May 2007, show that the veteran 
has been diagnosed with cervical myelopathy, lumbar 
radiculopathy, mechanical back pain, myeloradiculopathy, 
nerve impairment in the lumbar spine, and lumbar stenosis 
status post lumbar decompression and fusion.  Hickson element 
(1) has therefore been satisfied for the claim.

With respect to Hickson element (2), in-service aggravation 
of a preexisting disease or injury, the Board notes that the 
veteran's service medical records, with the exception of two 
Morning Reports dated on March 2, 1951 and May 28, 1951, are 
not available.  The National Personnel Records Center (NPRC) 
has indicated that the veteran's service medical records were 
destroyed in the fire at that records storage facility in 
1973.  In a case such as this, where service medical records 
are unavailable, the Board is mindful of the heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Here, the Board is satisfied that 
the RO&IC has taken all necessary steps to secure service 
medical records and, given the responses from the NPRC, that 
additional efforts would be futile.  38 U.S.C.A. § 5103A(b).

The Board acknowledges that the two Morning Reports of record 
are negative for any complaint, diagnosis, or treatment of a 
spine condition.

In November 2004, the veteran submitted a statement saying 
that he had been treated with aspirin for his back problem 
following discharge from service, and that no one at that 
time in 1951 could help him with his back condition.

During his April 2008 Video Board hearing, the veteran 
testified that he was drafted into the Army and had a medical 
examination prior to his entrance into service; during that 
examination, he was allegedly found fit for service, but he 
emphasized that the examiners were not doctors..  See Video 
Board Hearing Transcript at page 4.  The veteran went on to 
testify about the activities he performed during basic 
training exercises, such as marching, crawling, running, 
carrying fellow soldiers on his back, hiking, climbing, and 
lifting; with regard to these exercises, he stated that he 
stumbled and fell a lot and was unable to keep up.  See id. 
at pages 4-5, 8-10, 15.  The veteran also reported that he 
had to carry all of his military equipment (including mortars 
at times) on his back while performing these physical 
activities.  See id. at pages 15-16.  He further testified 
that he complained about back pain and went to sick call 
every day during basic training and was prescribed aspirin 
and rest.  See id. at pages 10-11.  After four months of 
basic training, the veteran was honorably discharged.  See 
id. at pages 11-12.

Based upon this testimony from the veteran, and taking into 
account the heightened duty to consider the benefit-of-the-
doubt rule because service medical records are unavailable, 
the Board has determined that Hickson element (2) has been 
adequately satisfied for the claim.

With respect to Hickson element (3), the record does contain 
probative medical evidence that the veteran's preexisting 
spine condition was aggravated by in-service basic training 
exercises, resulting in his current worsened spine condition.  
In his November 2004 statement, Dr. D.J.S. stated: "[The 
veteran] has undergone a decompression of the lumbar spine 
and fusion for what was a congenital stenosis with scoliosis.  
This became aggravated however through his tenure in his 
basic training in the Army in the 1950's period.  This 
worsened his stenosis and caused an accelerated worsening of 
this underlying congenital condition.  Interestingly, he was 
discharged from the Army after approximately five months for 
apparent problems that they identified with his spine at that 
time.  His basic training...is clearly responsible for the 
worsening and acceleration of both his stenosis and the 
worsening of his scoliosis, his lumbar mechanical back pain 
that resulted from this, and his lumbar radiculopathy."  
More recently, in a December 2007 statement, Dr. D.J.S. 
stated: "...[I]t is clear that [the veteran's] prior history 
of injury [in] the service is the direct cause of his current 
spine pathology in his lumbar spine as well as his neck.  The 
amount of degeneration and instability of his neck and back 
as well as the degree of stenosis are the results of the 
service related trauma in the progression of this trauma over 
the past many years.  I do therefore believe that the spine 
pathology at the present time for cervical and lumbar [spine] 
is service connected and this should be recognized as such."  
Based upon these statements from Dr. D.J.S., Hickson element 
(3) requiring a medical link to service has been satisfied 
for the claim.

Following a full review of the record, the Board concludes 
that service connection for a spine condition is warranted.

ORDER

Entitlement to service connection for any spine condition 
(claimed as scoliosis, severe spondylosis, stenosis and 
spondylolisthesis) is granted.

____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


